UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             )
CHRISTOPHER EARL STRUNK,                     )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Civil Action No. 08-2234 (RJL)
                                             )
UNITED STATES DEPARTMENT                     )
OF STATE, et aI.,                            )
                                             )
                      Defendants.            )
--------------------------)

                                            ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that defendants' partial motion to dismiss [Dkt. #16] is GRANTED, and

plaintiff's amended complaint is DISMISSED IN PART to the extent that plaintiff seeks of

information pertaining to Barack Hussein Obama; it is

        FURTHER ORDERED that plaintiff's requests for mandamus relief and for any other

relief not available under the Freedom of Information Act, including all forms of relief requested

in his "Notice of Cross Motion of Quo Warranto Demand for Jury Trial and Decision on

Question of First Impression in Response in Opposition to Defendant's Partial Motion to Dismiss

Plaintiff's Amended Complaint as to Alleged POTUS: Barack Hussein Obama In Esse" and

supporting documents [Dkt. #19], are DENIED; it is

        FURTHER ORDERED that defendants' request for a stay of discovery is GRANTED;

and it is


                                                 1
       FURTHER ORDERED that, not later than May 3, 2010, the parties shall file a joint

proposed schedule to govern future proceedings in this action.

       SO ORDERED.




                                                    United States DIstrict Judge




                                               2